


COURT OF APPEAL FOR ONTARIO

CITATION:
Beldycki
    Estate v. Jaipargas, 2012 ONCA 537

DATE: 20120810

DOCKET: C53118

Sharpe, Armstrong and Watt JJ.A.

BETWEEN

The Estate of Adam Beldycki
,
by Estate Trustees Mariusz Beldycki and Evelina Beldycki
,
    Zdzislaw Beldycki, Jadwiga Beldycki, Mariusz Beldycki and Evelina Beldycki

Plaintiffs (
Respondents
)

and

Dr. Charles Jaipargas, Dr. Donald Munnings, Dr.
    Claire Coire, Dr. Michael King,
Dr. William Magnuson
and Trillium Health Centre, Mississauga Site

Defendants (
Appellant)

Kirk F. Stevens and Jennifer L. Hunter, for the appellant

Duncan N. Embury and Daniela M. Pacheco, for the respondents

Heard: February 6, 2012

On appeal from the judgment of Justice E. Eva Frank of
    the Superior Court of Justice, sitting with a jury, on December 10, 2010.

Watt J.A.:

[1]

A surgeon removed a cancerous tumour from Adam Beldyckis colon.  A few
    days later, Dr. William Magnuson, a radiologist, reviewed a CT scan of Adam Beldyckis
    abdomen to determine whether the cancer had metastasized. Dr. Magnuson
    reported that the CT scan was normal. As a result, no post-operative treatment
    was scheduled.

[2]

Dr. Magnuson (the appellant) was wrong. He missed a visible lesion, 2 cm
    in diameter, in Adam Beldyckis liver.

[3]

The jury found the appellant negligent for failing to see the lesion in
    Adam Beldyckis liver. It further found that the appellants negligence caused
    or contributed to Adam Beldycki not being disease-free when the case was tried
    and awarded him substantial damages.

[4]

The appellant does not challenge the jurys finding that he was
    negligent in failing to see the lesion in Adam Beldyckis liver. He does
    contend, however, that the jury was wrong in finding that his negligence caused
    the damages claimed, and in failing to reduce the award for future loss of
    income by taking into account certain contingencies.

[5]

These reasons explain why I would dismiss Dr. Magnusons appeal and
    affirm the jurys verdict.

The background facts

[6]

The grounds of appeal advanced in his case require some reference to
    various features of the evidence adduced at trial.

The Principals

[7]

In 2004, Adam Beldycki was a 29-year old pilot with Georgian Airways. 
    He wanted to become a pilot with Air Canada, like his brother, and had applied
    for a position with the airline. He passed away on April 10, 2011. His estate
    and estate trustees are the respondents to this appeal.

[8]

Dr. William Magnuson was a general radiologist at the Mississauga site
    of the Trillium Health Centre.

The Diagnosis and Surgery

[9]

In the fall of 2004, a biopsy disclosed a cancerous tumour in Adam
    Beldyckis sigmoid colon. A surgeon removed the tumour and resected several
    contiguous lymph nodes. The surgeon considered the cancer localized and
    completely excised by the surgery. Nonetheless, he arranged for a CT scan to
    ensure that the cancer hadnt spread.

The Post-Operative Period

[10]

Within
    days of the surgery, the appellant reviewed the CT scan of Adam Beldyckis abdomen.
    He saw nothing to indicate that the cancerous growth in Adams colon had metastasized.
    He reported the CT scan as normal.

[11]

Adam
    Beldycki was referred to an oncologist for any essential post-operative
    treatment, such as chemotherapy. The oncologist reviewed the radiological and
    other reports and concluded that no post-operative treatment was required
    because the cancer had not metastasized.

[12]

Adam
    Beldycki returned to work as a pilot for Georgian Airways. He continued to
    pursue employment prospects at Air Canada.

The Employment Medical

[13]

In
    early 2006, Adam Beldycki underwent some medical testing as part of his continued
    pursuit of employment as a pilot with Air Canada. Blood tests revealed elevated
    liver enzymes. A liver ultrasound disclosed several liver lesions.  A CT scan
    and biopsy followed.

[14]

Adam
    Beldycki had stage four colon cancer. His oncologist told him that without
    treatment, he had four to six months to live. With treatment, he could expect
    to survive for about 20 months. The proposed treatments, however, would be
    palliative, not curative.

The Treatment

[15]

Doctors
    embarked on an aggressive form of chemotherapy in an attempt to shrink the
    colon cancer tumours in Adam Beldyckis liver. However, Adam could not tolerate
    this aggressive chemotherapy and a less effective combination of drugs was administered
    instead.

[16]

A
    surgeon removed the entire right lobe of Adam Beldyckis liver, but could not resect
    at least two lesions in the left lobe. Radiofrequency ablation followed. The
    disease returned. Colon cancer found in lymph nodes resected near the liver
    came from the colon, not the liver. At trial, the malignancy had spread into Adams
    lungs.

The Subsequent Events

[17]

On
    December 10, 2010, the jury returned its verdict. Four months later, on April
    10, 2011, Adam Beldycki died.

the grounds of appeal

[18]

The
    appellant does not challenge the jurys finding that he was negligent when he
    failed to see or identify the 2.2 cm lesion on the right lobe of Adam Beldyckis
    liver when he reviewed the CT scan in December 2004.

[19]

Instead
    he  advances three grounds of appeal that I would paraphrase in these terms:

i.        the
    jurys finding on causation is unreasonable and not     supportable on the
    evidence adduced at trial;

ii.       that
    a miscarriage of justice occurred because of non-direction   and misdirection in
    the charge to the jury on the difference      between survival and cure rates,
    the evidence of Adam Beldyckis expert on causation, and the absence of
    evidence to support a finding of future loss of income; and

iii.      that
    the jurys failure to reduce the award for future loss of         income to
    reflect the possibility that Adam Beldycki would not          have been cured
    had the appellant detected the liver lesion in    December 2004 was
    unreasonable.

Ground #1: Unreasonable Finding on Causation

[20]

The
    first ground of appeal characterizes the jurys finding that there was a causal
    nexus between the appellants negligence and Adam Beldyckis damages as
    unreasonable.

[21]

In
    this case, the causation issue reduces to whether, absent the appellants
    negligence, Adam Beldycki had a greater than 50 per cent chance of a cure, in
    other words, a greater than 50 per cent chance of surviving for five years without
    cancer recurrence.

The Expert Evidence

[22]

The
    oncology experts who testified at trial on the issue of causation agreed on the
    meaning to be assigned to the terms survival rate and cure rate in cancer
    treatment.

[23]

The
    term survival rate refers to a patient who has survived for five years after
    completion of cancer treatment. The period of survival may include a time
    during which the patient continued to suffer from, or suffered a recurrence of,
    the same or another form of cancer.

[24]

The
    phrase cure rate refers to a period of five years after treatment during
    which the patient is free of cancer. A patient is cured if she or he survives
    without cancer for at least five years from the conclusion of prior treatment.

[25]

Dr.
    Yoo-Joung Ko, qualified as an expert in medical oncology specializing in
    gastrointestinal cancers, more specifically in colorectal and metastatic
    colorectal cancer, testified on behalf of Adam Beldycki.

[26]

Dr.
    Ko gave evidence that in the decade or more before Adam Beldyckis diagnosis, significant
    developments had occurred in the treatment of colon cancer. Previously,
    treatment for colon cancer that had metastasized into the liver was palliative
    not curative. With these new developments, the focus had shifted to curative
    treatment.

[27]

Dr.
    Ko testified that, absent the appellants negligence in failing to detect the
    liver lesion in December 2004, Adam Beldycki would have received post-operative
    treatment in late 2004 or early 2005. The post-operative treatment would have
    included liver resection to remove the 2.2 cm lesion in the liver that Dr.
    Magnuson missed, and chemotherapy to take care of any remaining lesions that
    were too small to be visible on the CT scan.

[28]

Dr.
    Ko based his conclusion that Adam Beldycki would have had a better than 50 per
    cent chance of being cured absent Dr. Magnusons negligence on several factors.
    These included the relevant medical literature, his own practice and
    experience, and Adam Beldyckis circumstances, including his young age.

[29]

It
    is common ground that Dr. Ko was mistaken when he described a study by Dr.
    Abdalla in Houston as supporting a cure rate as high as 72 or 73 per cent.
    The study referred to a survival rate, not a cure rate

[30]

Dr.
    Mark Vincent gave expert evidence on behalf of the appellant. Dr. Vincent
    is an oncologist whose practice is equally divided between patients he treats
    for colorectal cancers and those he treats for lung cancers.

[31]

Dr.
    Vincent testified that even with surgical resection of the missed liver lesion
    in December 2004, or early the following year, Adam Beldyckis chance of being
    cured of cancer was only around 30 per cent. Inclusion of chemotherapy in the
    treatment would not have significantly improved the likelihood of cure.

[32]

Dr.
    Vincent explained that by examining the growth of the undetected liver lesion
    between 2004 and 2006, he could determine the average doubling time of the
    other liver lesions found in 2006, and extrapolate backwards to determine when
    those lesions first existed in the liver. He concluded that Adam Beldycki had
    more than a single liver lesion in 2004, something that might have been
    apparent to an operating surgeon but would not necessarily have been visible on
    a CT scan. Further, the distribution of lesions in the liver made it more
    likely that those lesions originated in the colon, as opposed to the liver.

[33]

Dr.
    Vincent acknowledged that the growth rate of lesions varies among patients as
    well as within individuals. The age of a patient, thus of study groups
    reflected in the literature, is important. Also significant is whether the
    disease has spread elsewhere at the time of surgery and whether contiguous
    lymph nodes were positive or negative for cancer. At the time of surgery in
    December 2004, Adam Beldyckis lymph nodes were negative.

[34]

Dr.
    Ko explained that medical oncologists in clinical practice do not use the
    doubling time principle employed by Dr. Vincent when they provide a prognosis
    to a cancer patient. The principle, Dr. Ko said, has not been tested or
    validated in a prospective study.

The Charge to the Jury on Causation

[35]

The
    trial judge provided counsel with a copy of her proposed charge.  Without
    objection, she instructed the jury on causation in these terms:

Putting it in another way, the plaintiffs must satisfy you 
    with respect to Dr. Magnuson, that diagnosis in December 2004 of the metastatic
    liver disease would have resulted in Mr. Beldycki being cured of cancer.



If you find that but for Dr. Magnusons conduct, the
    probability is that Mr. Beldycki would have had a greater than 50 per cent chance
    of being cured of his cancer, then you must find that Dr. Magnuson caused Mr.
    Beldyckis damages and is liable for them.

As I have said, you do not need to be satisfied that there was
    causation on the basis of scientific precision. Causation is essentially a
    practical question of fact that can best be answered by the application of
    ordinary common sense to the evidence.



I remind you that what the plaintiffs must establish is that
    there is a probability that Mr. Beldycki would have had a greater than 50 per
    cent chance of being cured of his cancer had he received chemotherapy following
    his surgery in 2004.  A guess that this would have been the outcome does not
    meet the burden.  It is for you to decide, based on all of his evidence including
    evidence-in-chief that Mr. Beldycki had a better than 50 per cent chance of
    being cured, whether Dr. Kos evidence provides sufficient proof to meet the
    burden, in spite of his having referred to that opinion as his best guess.

The Arguments on Appeal

[36]

For
    the appellant, Mr. Stevens does not dispute that Adam Beldycki was deprived of a
    chance of cure for his colon cancer when Dr. Magnuson missed the liver lesion
    on his review of the CT scan in December, 2004.  But to establish the necessary
    causal link between the failure to detect and the proliferation of the cancer, Adam
    Beldycki had to show that it was more probable than not that with timely
    treatment he would have been cured.  In other words, he had to show that he
    would have been free of cancer five years after his last treatment. The
    evidence, Mr. Stevens says, is incapable of sustaining this conclusion.

[37]

Mr.
    Stevens submits that the only witness upon whose evidence Adam Beldycki relied
    was Dr. Ko. And Dr. Kos opinion was seriously flawed. Dr. Ko misstated the
    effect of the Abdalla study, to which no reference was made or reliance placed
    in his report. He mischaracterized as a cure rate what Dr. Abdalla had
    reported as a survival rate, an error that was not clarified in the charge to
    the jury. In his own terms, Dr. Kos opinion was a guess or an estimate. It
    was therefore inadequate to establish causation.

[38]

For
    the respondents, Mr. Embury begins with a reminder about the significant burden
    imposed on an appellant who seeks to overturn the verdict of a civil jury as
    unreasonable. The appellant must demonstrate that no jury, viewing the evidence
    on the issue as a whole and acting judicially, could have reached the
    conclusion these jurors did. Mr. Embury says that the jurys finding was open
    to them on the evidence adduced at trial, especially the testimony of Dr. Ko.

[39]

Mr.
    Embury points out that causation, like other factual findings, falls to be
    decided on the whole of the evidence adduced at trial. The issue was properly
    left to the jury without any need for express instruction on the difference
    between cure and survival rates, a subject thoroughly canvassed by counsel at
    trial and properly stated in the questions submitted to the jury for answer.
    Trial counsel for the appellant did not object to the charge on causation or to
    the omission of the distinction now said to have been crucial.

The Governing Principles

[40]

The
    parties do not differ significantly on the principles that govern the issue
    raised.
AlthougHoHo
However, they part
    company on the result the application of those principles should yield in this
    case.

[41]

First,
    an appellant who challenges a civil jury verdict on the ground that the verdict
    is unreasonable is required to show that no jury, viewing the evidence as a
    whole and acting judicially, could have reached such a conclusion:
McCannell
    v. McLean
, [1937] S.C.R. 341, at p. 343;
Bovingdon (Litigation
    Guardian of) v. Hergott
(2008), 88 O.R. (3d) 641 (C.A.), at para. 22. In
    construing the jurys findings, we must not apply an overly rigorous, critical
    method. If, on a fair interpretation, the findings can be supported on a
    reasonable view of the evidence adduced at trial, we should give effect to
    those findings:
McCannell
, at p. 343;
CNR v. Miller
, [1934] 1
    D.L.R. 768 (S.C.C.), at p. 769.

[42]

Further,
    in a civil case, a new trial will only be ordered where the interests of
    justice plainly require it: see
Fiddler v. Chiavetti
, 2010 ONCA 210,
    317 D.L.R. (4th) 385, at para. 9.  A reviewing court will not direct a new
    trial unless there has been a substantial wrong or miscarriage of justice:
    see
Courts of Justice Act
, R.S.O. 1990, c. C-43, s. 134(6).

[43]

Second,
    although a failure by counsel to object to a charge to the jury in a civil case
    is not dispositive on appeal, such a failure tells heavily against a request
    for a new trial based on alleged flaws in the charge:
Kerr v. Loblaws Inc.
,
    2007 ONCA 371, 224  O.A.C. 56, at para. 32;
Brochu v. Pond
(2002), 62
    O.R. (3d) 722 (C.A.), at para. 66; and
Mizzi v. Hopkins
(2003), 64 O.R.
    (3d) 365 (C.A.), at para. 50.

[44]

Third,
    in an action for delayed medical diagnosis and treatment, a plaintiff must
    establish on a balance of probabilities that the delay caused or contributed to
    the unfavourable outcome. A plaintiff who fails to prove that the unfavourable
    outcome would have been avoided with prompt diagnosis and treatment, will fail
    to establish his or her claim. It is not enough for a plaintiff to prove that
    adequate diagnosis and treatment would have afforded the plaintiff a chance of avoiding
    the unfavourable outcome unless the chance surpasses the threshold of more
    likely than not:
Cottrelle v. Gerrard
(2003), 67 O.R. (3d) 737
    (C.A.), at para. 25; see also
Laferrière v. Lawson
, [1991] 1 S.C.R.
    541.

[45]

Causation
    need not be determined with scientific precision, rather it is essentially a
    practical question of fact best answered by ordinary common sense.  Medical
    experts ordinarily determine causation in terms of certainties. The law demands
    a lesser standard:
Snell v. Farrell
, [1990] 2 S.C.R. 311, at paras.
    29, 30 and 34.

The Principles Applied

[46]

For
    several reasons I would not give effect to this ground of appeal.

[47]

First,
    as the appellant frankly acknowledges, the standard he must satisfy to succeed
    on this ground is extremely onerous.  In essence, we must be able to conclude
    that, in making their finding on this issue, the jury failed to perform the
    judicial duty assigned to it by the trial judge.  By this standard, the
    appellant comes up short.

[48]

Second,
    the evidence of Dr. Ko was that had the appellant detected the liver lesion in
    December 2004, Adam Beldycki would have had a surgical resection of the tumour
    in his liver and, post-operatively, chemotherapy that could reasonably be
    expected to have treated any other lesions too small to be visible on a CT
    scan. According to Dr. Kos review of the literature and his clinical
    experience, as a young man in otherwise good health, Adam Beldyckis chance of
    a cure exceeded 50 per cent. The jury were entitled to rely on this evidence in
    deciding the issue of causation. How much the probability of cure exceeded the
    threshold required was of no moment - only that it did: fifty-one per cent was just
    as good as 73 per cent.

[49]

Third,
    the jury were properly instructed on causation and Adam Beldyckis obligation
    to prove that but for the negligence of the appellant, he would be disease
    free today.

[50]

Fourth,
    causation was a finding of fact for the jury to make on all the evidence
    adduced at trial, including, but not only, the testimony of Dr. Ko.  Causation
    need not be determined with scientific precision. Nor does the issue turn on
    the use of a particular word formula by the qualified expert. Substance counts,
    not form.

[51]

Finally,
    trial counsel for the appellant did not object to the charge on causation on
    the basis of any of the errors or omissions alleged here.

Ground #2: Miscarriage of Justice

[52]

The
    second ground of appeal also relates to Dr. Kos misstatement of the results of
    the Abdalla study and the trial judges failure to expressly instruct the jury
    about the differences between survival and cure rates.

[53]

It
    is common ground that Dr. Ko misspoke when he characterized the Abdalla study
    as concluding that the cure rate following hepatic resection of solitary
    colorectal liver metastasis was 72 or 73 per cent at five years.  The parties
    agree and the fresh evidence
[1]
confirms that the study refers to a survival rate not a cure rate.

The Charge to the Jury

[54]

The
    causation question formulated for the jurys decision asked whether Dr.
    Magnusons failure to meet the standard of care caused or contributed to Adam
    Beldycki not being disease free today.

[55]

In
    her charge, the trial judge repeated Dr. Kos misstatement of the conclusion of
    the Abdalla study. She did not expressly point out the distinction between
    survival rate and cure rate or that the causation question involved the
    latter, not the former.

[56]

At
    the outset of her discussion of the causation issue in connection with Dr. Magnuson,
[2]
the trial judge said:

This instruction with respect to causation applies equally to
    the claim against Dr. Magnuson. If you find that but for Dr. Magnusons
    conduct, the probability is that Mr. Beldycki would have had a greater than 50
    per cent chance of being cured of his cancer, then you must find that Dr.
    Magnuson caused Mr. Beldyckis damages and is liable for them.

She then described causation as a practical question
    of fact that can best be answered by the application of ordinary common sense
    to the evidence.

[57]

Towards
    the end of her evidentiary references on causation in connection with Dr.
    Magnuson, the trial judge said:

Dr. Ko testified that his opinion that had Mr. Beldycki
    received treatment for Stage 4 cancer rather than Stage 1 cancer in 2004, Mr.
    Beldycki would be disease free, is just a guess based on patients similar to
    Mr. Beldycki in the literature and in Dr. Kos practice. I remind you that what
    the plaintiffs must establish is that there is a probability that Mr. Beldycki
    would have had a greater than 50 per cent chance of being cured of his cancer
    had he received chemotherapy following his surgery in 2004. A guess that this
    would have been the outcome does not meet the burden. It is for you to decide,
    based on all of his evidence including evidence-in-chief that Mr. Beldycki had
    a better than 50 per cent chance of being cured, whether Dr. Kos evidence
    provides sufficient proof to meet the burden, in spite of his having referred
    to that opinion as his best guest.

The Positions of the Parties

[58]

For
    the appellant, Mr. Stevens acknowledges that, in civil cases, a new trial
    should not be ordered unless the interests of justice plainly require it. He
    submits, however, that in this case the cumulative effect of the trial judges errors
    and the jurys response thereto caused a miscarriage of justice. He relies on:

·

The trial judges repetition of Dr. Kos mischaracterization of
    the conclusions of the Abdalla study;

·

Her failure to expressly distinguish between the survival rate
    and cure rate and to instruct the jury that only the cure rate was of
    importance on the issue of causation; and

·

The jurys failure to appreciate the distinction between the two,
    as evidenced by its failure to reduce the award for future loss.

The only appropriate remedy, he submits, is a new
    trial.

[59]

For
    the respondents, Mr. Embury says that the appellant has failed to meet the
    stringent standard required to justify a new trial in a civil jury trial. He
    says that the real issue to be determined is whether any errors in the judges
    charge deprived the appellant of the right to a fair trial in the circumstances
    of this case.  The causation issue, the evidence relied upon by the parties on
    the issue, and the differences between survival and cure rates were fully
    explored in the testimony, the addresses of counsel, and in the charge. The
    causation question referred to cure, not survival. Counsel did not object
    to the charge on causation.

The Governing Principles

[60]

The
    applicable principles have already been canvassed in connection with the first
    ground of appeal.  Nothing will be gained by the repetition.

The Principles Applied

[61]

This
    ground of appeal fails.

[62]

The
    causation issue was fully explored at trial. The principal witnesses,
    Dr. Ko and Dr. Vincent, distinguished between cure and survival rates. The
    causation question referred to Adam Beldycki being cancer free today. The
    conflicting evidence on causation was a principal focus of closing arguments. 
    The instructions on causation attracted no objection from trial counsel for the
    appellant. Finally, the jurys finding on future loss, discussed below, does
    not reflect any lack of appreciation of the distinction between cure and
    survival rates.

Ground #3: Deduction for Future Contingencies

[63]

The
    final ground of appeal relates exclusively to the jurys award for future
    income loss. The appellant seeks a reduction in the award on the basis that the
    jury failed to take into account future adverse contingencies.

[64]

Brief
    reference to some of the evidence adduced at trial and to the trial judges
    charge will provide a suitable setting for the discussion that follows.

The Evidence About Future Income Loss

[65]

The
    parties each called experts to quantify Adam Beldyckis past and future
    economic losses. Neither experts future income loss calculations included
    consideration of negative or positive contingencies. The appellants expert
    explained that, as was his practice absent compelling reasons not to do so, he
    assumed positive and negative contingencies would offset each other.

[66]

Dr.
    Eli Katz, an economist who testified on behalf of Adam Beldycki, concluded that
    his future income loss, including his claim for lost years discounted by 50 per
    cent for living expenses, ranged from $1,024,450 to $1,477,366.

The Charge to the Jury

[67]

In
    her charge to the jury on Future Loss of Income and Lost Years of Earnings,
    the trial judge explained Adam Beldyckis burden of proof in these terms:

The onus, or burden of proof, rests on the plaintiff to prove
    the loss of future income, but it is not a loss that must be proven precisely,
    that is, in an exact dollar and cent figure. And the burden of proof is lower
    for a plaintiff with respect to a claim for future loss of earnings.  With
    respect to this claim, Mr. Beldycki need only satisfy you on the evidence that
    there is a real and substantial possibility that he has lost a chance of
    earning income in the future, to be entitled to damage for this. Of course, the
    possibility cannot be based on speculation alone.

If a plaintiff establishes a real and substantial possibility
    of a future loss, then he is entitled to compensation based on the percentage
    of possibility that you find that the future loss will. Compensation for future
    losses is not an all or nothing proposition. The greater the probability of
    loss, the greater will be the compensation. You will recall that the highest
    end of the range that Dr. Ko testified applied to Mr. Beldyckis chances of
    being cured was 70, or perhaps, 73 per cent. If you accept that percentage, you
    will have to reduce Mr. Beldyckis future loss of earnings from the date of his
    death by around 30 per cent.
[3]


[68]

The
    trial judge returned to the subject of contingencies later in her charge:

In deciding how much Mr. Beldycki would have earned from the
    date of the commencement of the trial forward, you must consider contingencies,
    those things that might happen in the future and would have an effect, either
    positive or negative, on his earnings.

Some contingencies apply generally to people in the work force
    potentially adversely affecting their earnings. These include future illness or
    accidents that might impair earning ability, general economic downturn,
    strikes, jobs lost through dismissal or changes at the employer resulting in
    lay-off or the failure of the employer. All of these things reduce earning
    capacity.



To summarize then, when you consider Mr. Beldyckis claims
    for loss of future income and lost years of earnings, before you do any
    calculations you will have to decide:

1.       What is Mr. Beldycki
s life
    expectations?

2.       Would Mr. Beldycki have had an
    extended life expectancy because he would have been cured, if he had been
    diagnosed and treated following his seeing Dr. Jaipargas in September 2003 or
    if the liver lesion had been noted by Dr. Magnuson in December 2004?

3.       If Mr. Beldycki had been cured, what
    would his salary have been, when would he have retired and what is the effect
    of contingencies on his earnings?

The Arguments on Appeal

[69]

For
    the appellant, Mr. Stevens takes no objection to the correctness or
    completeness of the trial judges instructions on the impact of contingencies
    on Adam Beldyckis claim for future income loss. He submits, however, that the
    jurys award of $1,250,000 on this claim is the unreasonable result of its failure
    to follow the trial judges instructions. The award should be discounted by 30
    percent to $1,034,156.20 to reflect the fact that Adam Beldycki had a 30
    percent chance of not surviving even if the lesion had been detected.

[70]

For
    the respondents, Mr. Embury says that once the jury found that the appellant caused
    the loss, Adam Beldycki was entitled to full compensation for his loss without
    deduction for negative contingencies. Once proven, causation is established as
    a legal certainty.  Future events are, by nature, hypothetical and incapable of
    proof to any level of certainty, thus not subject to deduction for negative
    contingencies.

The Governing Principles

[71]

To
    determine the validity of appellants assertion of the unreasonableness of the
    jurys award for future income loss, it is helpful to examine the role or
    relevance of contingencies in claims for future income loss.

[72]

Courts
    deal with alleged past events and potential future or hypothetical events in
    different ways.

[73]

Past
    events must be proven on the evidence adduced at trial by the party who bears
    the onus of proof. Once proven to the applicable standard of proof, we treat
    those past events as certainties:
Athey
, at para. 28.  In an action
    for negligence, the court must decide whether the defendant was negligent and
    whether the defendants negligence caused the plaintiffs injury. Once proven,
    negligence and causation are accepted as certainties:
Athey
, at para.
    28.

[74]

On
    the other hand, hypothetical or future events, such as how the plaintiffs life
    would have proceeded without the failed diagnosis, need not be proven, but simply
    accorded weight on the basis of their relative likelihood. A future or
    hypothetical possibility will be taken into account provided it is a real and
    substantial possibility and not mere speculation:
Athey
, at paras. 27
    and 41.

[75]

A
    trier of fact required to assess future pecuniary loss becomes engaged in an
    exercise that is, perforce, somewhat speculative. The ultimate questions to be
    decided cannot be proved or disproved in the same way as facts relating to past
    events. A plaintiff who seeks compensation for future pecuniary loss need not
    prove on a balance of probabilities a loss or diminution of future earning
    capacity or a requirement of future care because of a defendants wrong. A
    plaintiff who establishes a real and substantial risk of future pecuniary loss
    is entitled to compensation:
Graham v. Rourke
(1990), 75 O.R. (2d) 622
    (C.A.), at p. 634.

[76]

However,
    a plaintiff who establishes a real and substantial risk of future pecuniary
    loss is not necessarily entitled to the full measure of that potential loss. 
    Entitlement to compensation depends, in part at least, on the degree of risk
    established. Risk in this sense refers to the risk of future loss  not the
    degree to which causation was established. The measure of compensation will
    also depend on the possibility, if any, that a plaintiff would have suffered
    some or all of the projected losses even if the wrong done to him or her had
    not occurred:
Graham
, at pp. 634-635.

[77]

A
    contingency is a chance occurrence, something that is dependent on an uncertain
    event. We refer to factors that affect the degree of risk of future economic
    loss and the possibility that all or part of these losses may have occurred
    apart from the tortious conduct that underpins the litigation as contingencies:
Graham
, at p. 635.

[78]

As
    a general rule, we take account of contingencies that might affect future
    earnings. This is so despite the fact that these contingencies are already implicitly
    contained in an assessment of the projected average level of earnings of the
    person wronged. Not all contingencies are adverse. And some public and private
    schemes cushion individuals against adverse contingencies. The percentage
    deduction is generally small:
Andrews v. Grand & Toy Alberta Ltd
.,
    [1978] 2 S.C.R. 229, at p. 253.

[79]

Contingencies
    may be general or specific. General contingencies represent the common lot of
    all of us. Adjustments based on general contingencies should only be modest:
Graham
,
    at p. 636. Specific contingencies are peculiar to an individual plaintiff and
    require evidentiary support for the conclusion that the occurrence of the
    contingency is a realistic, not merely a speculative possibility:
Graham
,
    at p. 636; and
Schurrip v. Koot
(1977), 18 O.R. (2d) 337 (C.A.), at p.
    343.

The Principles Applied

[80]

I
    would give no effect to this ground of appeal for four reasons.

[81]

First,
    the appellant challenges the jurys award on future income loss as
    unreasonable. Thus the appellant must demonstrate that the quantum of damages
    awarded under this head was one that no trier of fact, considering the evidence
    as a whole and acting judicially, could reasonably have rendered. The
    assessment of damages is in the peculiar province of the jury.  The court will
    only interfere with a jurys award for damages where it is
so
    grossly out of proportion to the negligence as to shock the court's conscience
    and sense of justice:
Hill v. Church of Scientology
, [1995] 2 S.C.R. 1130, at para. 159 citing
Walker v.
    CFTO Ltd.

(1987), 59
    O.R. (2d) 104
(C.A.), at p. 110.

[82]

The
    appellant rightly acknowledges the stringent standard he must meet to have this
    portion of the award set aside and substituted with the amount he says is
    appropriate. Like many before him, and doubtless many in the future, he fails. 
    Quite simply put, this award is not unreasonable.

[83]

Second,
    it is a reasonable inference that the jury took into account adverse
    contingencies in reaching their conclusions on future income loss as the trial
    judge instructed them to do. Their award is about 15 per cent less than the
    upper limit of the range for future income loss described by Dr. Katz. That the
    reduction does not coincide with what the appellant contends is appropriate
    does not make the jurys conclusion unreasonable.

[84]

Third,
    the argument advanced by the appellant is based on flawed reasoning. Once it
    was established on a balance of probabilities that the appellants negligent
    failure to detect the liver lesion caused the metastasis of the colon cancer,
    no principle of law entitled the appellant to a discount from the full measure
    of the Adam Beldyckis damages to reflect the chance that, even given prompt
    treatment after deduction, the colon cancer might well still have metastasized:
Cabral v. Gupta
, [1993] 1 W.W.R. 648 (Man. C.A.), at para. 8; and
Hotson
    v. East Berkshire Area Health Authority
, [1987] A.C. 750, at p. 783. The
    jury found that Adam Beldycki would have been cured but for the appellants
    negligence. At law, that he would have been cured was therefore a certainty; that
    his cancer might still have metastasized was a legal impossibility.

[85]

Fourth,
    the appellant advances this position for the first time on appeal. Trial counsel
    failed to raise the issue before the trial judge notwithstanding ample
    opportunity to do so.

CONCLUSION

[86]

For
    these reasons, I would dismiss the appeal. The respondents are entitled to
    their costs that I would fix at $58,000 inclusive of disbursements and all
    applicable taxes.

David Watt J.A.

I agree Robert J. Sharpe J.A.

I agree
    Robert P. Armstrong J.A.

Released: R.P.A.  August 10, 2012





[1]
The appellant brought, and the panel allowed, a motion to adduce the fresh
    evidence of the Abdalla study for the purpose of demonstrating this
    misstatement.



[2]
At trial an action for negligence was also brought against another doctor.
    There was no finding of negligence against that doctor and no appeal has been
    taken from that decision.



[3]
Though nothing turns on it, the last two sentences of this excerpt are
    erroneous for the same reasons set out at para. 85. The discount, if any, on
    compensation for future loss of earnings is not based on the degree to which
    causation has been established. Causation once proven is a certainty.


